DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
11.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
12.	Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	
The claims present NEW MATTER  because the terms positive and negative are NOT described in the specification so as to understand how to define them. It cannot be determined how what terms mean with respect to the structure.
Claim Rejections - 35 USC § 103
13. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


15. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16, Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2,951,282).

17. Regarding claim 1, as seen in figs 1-2, Albright (‘282) discloses a workpiece removal tool that limits lateral movement of the tool and the workpiece during the workpiece removal, the tool comprising:

(a) a hollow cylindrical main body 4 (col.1 lines59-60) configured to seat on a surface 1 (col.1 lines59-64, fig1) to limit lateral movement of the tool while in use (via resting a bottom ends of the hollow cylindrical main body 4 against the surface 1), the hollow cylindrical main




(b) a first movement member 7,9,11,12 (fig1, col.2 lines1-3, 9-11) partially housed within the hollow cylindrical main body 4 (fig1) and configured to move about a single axis (a longitudinal central axis along the hollow cylindrical main body 4) above and below the hollow cylindrical main body 4 relative to a longitudinal axis of the tool while in use (col.2 lines9-20), the first movement member 7,9,11,12 comprises:

(i) a rod 7 (col.2 line1) partially housed within the main body 4 (fig1) and viewable through the one or more openings (fig1), (ii) a handle 11 (col.2 line9) positioned on one end of the rod 7 (fig1, col.2 lines9- 11) that is configured to selectively move the rod 7 within the main body 4 in a first direction (downward direction, fig1; col.2 lines11-13, “the stud 9 is screwed into the ferrule 2”) about the single axis, and (iii) a workpiece engagement member 9 (col.2 line3, figs 1,4) positioned on a second end of the rod 7 (fig1, col.2 lines3-5) that is configured to fixedly engage the workpiece during workpiece removal; and

(c) a second movement member 13 (col.2 line13) that is configured to move the rod 7 in a second direction (upward direction, fig2; col.2 lines17-20, “lift the ferrule 2 out of engagement with the bore 3”) about the single axis that is opposite the first direction (downward direction) to remove the workpiece during workpiece removal while 

However, Albright does not explicitly disclose that the workpiece is a faucet cartridge and the tool is a faucet cartridge removal tool. It is noted that a faucet cartridge and a faucet valve or faucet cartridge lip are recited as an intended use, and that if the prior art structure is capable of performing the intended use, then it meets the claim. Albright discloses each and

every positively recited structural limitations of the removal tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure that the removal tool of Albright is capable of being used to remove a faucet.

18. Regarding claim 2, Albright teaches the removal tool of claim 1, wherein the rod 7 rotationally moves in a clockwise manner (fig1, The figure shows the rod 7 is threaded clockwise in the downward direction) about the single axis in the first direction (downward) when advancing the rod 7 through the main bady 4.

19. Regarding claim 3, Albright teaches the removal tool of claim 1, wherein the workpiece engagement member 9 comprises a threaded potion (fig1) which is capable of being engaged within a threaded inner diameter of the workpiece.



21. Regarding claim 5, Albright teaches the removal tool of claim 4, wherein the second movement member 13 is positioned between the handle 11 and the hollow cylindrical main body 4 (fig1).

22. Regarding claim 6, Albright teaches the removal tool of claim 5, wherein a portion of the rod 7 of the first movement member 7,9,11,12 is enclosed within the second movement member 13 (fig1) and engaged with the second movement member (fig1, col.2 lines14-20).

23. Regarding claim 7, Albright teaches the removal tool of claim 6, wherein the workpiece engagement member 9 is attached to a bottom of the rod 7 (fig1) and extends below the rod 7 of the first movement member 7,9,11,12 in a direction away from the tool (fig1) and has the smaller outer diameter than the outer diameter of the rod 7 (fig1), the outer diameter of the workpiece engagement member 9 is completely threaded along its length (fig1) and is capable


of being engaged within the threaded inner diameter of the workpiece such that the bottom of the rod 7 is flush with and adjacent to an outermost surface of the workpiece when the workpiece engagement 9 is completely engaged with the workpiece (fig1).

24. Regarding claim 10, Albright (‘282) teaches a kit (fig1) comprising the workpiece removal tool of claim 1.

25. 	Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2,951,282) in view of Applicant’s Admitted Prior Art (Fig 2 and para[0004] of the instant application; AAPA, hereinafter).

26. Regarding claim 11, Albright (‘282) teaches a method of removing a workpiece (figs 1-2) comprising:

(a) providing the workpiece removal tool of claim 1 (fig1);

(b) placing or seating the hollow cylindrical main body 4 of the workpiece removal tool on a surface 1 having the workpiece 2 positioned (fig1) therein such that the lateral movement of the tool relative to the workpiece 2 is reduced or eliminated while the tool is in use (via resting a bottom ends of the hollow cylindrical main body 4 against the surface 1);



(d) after step (c) and while the hollow cylindrical main body 4 remains placed or seated on the surface 1, rotating the second movement member 13 of the tool that moves the rod 7 in the second direction (upward direction) about the single axis that is opposite the first direction away from the surface 1 to completely remove the workpiece 2 from the surface 1 while


concurrently maintaining engagement between the workpiece engagement member 9 and the workpiece 2 and limiting lateral movement of the tool (fig2, col.2 lines14-20).

However, Albright does not explicitly teach that the method is for removing a faucet cartridge. As seen in fig 2 and para[0004] of the instant application, AAPA teaches that it is known to use a similar removal tool for removing a faucet cartridge (para[0004] of the instant application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Albright to use the workpiece removal tool and the steps of the method for removing a faucet cartridge, as 

27. Regarding claim 12, the combination of Albright and AAPA teaches the method of claim 11, wherein the faucet cartridge engagement member (equivalent to the workpiece engagement member 9 of Albright) comprises a threaded portion (fig1 of Albright) configured for engagement within a threaded inner diameter of a stem of the faucet cartridge (fig1 of Albright; para[0004] of AAPA).

28. Regarding claim 13, the combination of Albright and AAPA teaches the method of claim 12, wherein the faucet cartridge engagement member (equivalent to the workpiece engagement member 9 of Albright) extends below the rod 7 (Albright) of the first movement member 7,9,11,12 (Albright) and has a smaller outer diameter than an outer diameter of the rod 7 (fig1 of Albright), the outer diameter of the faucet cartridge engagement member (equivalent to the workpiece engagement member 9 of Albright) is at least partially threaded along its length (fig1 of Albright) and configured for engagement within the threaded inner diameter of the workpiece (fig1 of Albright; para[0004] of AAPA).


29. Regarding claim 14, the combination of Albright and AAPA teaches the method of claim

13. Albright further teaches wherein the second movement member 13 is positioned between the handle 11 and the hollow cylindrical main body 4.

30. Regarding claim 15, the combination of Albright and AAPA teaches the method of claim

14. Albright further teaches wherein a portion of the rod 7 of the first movement member 7,9,11,12 is enclosed within the second movement member 13 (fig1) and engaged with the second movement member 13 (fig1, col.2 lines14-20).

Response to Arguments
Applicant’s arguments with respect to claim(s)   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
There is a NEW MATTER rejection. 
Therefore the old rejections still apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 7, 2022